Case 16-12928   Doc 45   Filed 05/30/19 Entered 05/30/19 15:20:51   Desc Main
                           Document     Page 1 of 6
Case 16-12928   Doc 45   Filed 05/30/19 Entered 05/30/19 15:20:51   Desc Main
                           Document     Page 2 of 6
Case 16-12928   Doc 45   Filed 05/30/19 Entered 05/30/19 15:20:51   Desc Main
                           Document     Page 3 of 6
Case 16-12928   Doc 45   Filed 05/30/19 Entered 05/30/19 15:20:51   Desc Main
                           Document     Page 4 of 6
Case 16-12928   Doc 45   Filed 05/30/19 Entered 05/30/19 15:20:51   Desc Main
                           Document     Page 5 of 6
Case 16-12928   Doc 45   Filed 05/30/19 Entered 05/30/19 15:20:51   Desc Main
                           Document     Page 6 of 6
